Exhibit 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

July 25, 2014

 

Ladies and Gentlemen:

 

Reference is made to that certain Small Business Lending Fund – Securities
Purchase Agreement, dated as of August 9, 2011 (the “Acquired Company Securities
Purchase Agreement”), by and between the Secretary of the Treasury (the
“Treasury”) and Select Bancorp, Inc., a North Carolina corporation headquartered
in Greenville, North Carolina (the “Acquired Company”). Further detail regarding
the Acquired Company Securities Purchase Agreement is set forth on Schedule A
hereto. Treasury and Select Bancorp, Inc., a North Carolina corporation
headquartered in Dunn, North Carolina and formerly known as New Century Bancorp,
Inc. (the “Acquiror Company”), desire to set forth herein certain additional
agreements as a result of the consummation of a merger transaction pursuant to
an Agreement and Plan of Merger and Reorganization dated as of September 30,
2013, by and between Acquiror Company and Acquired Company (the “Merger
Transaction”), which Merger Transaction was effective as of the date hereof. As
a result of the Merger Transaction, the Acquired Company has been merged with
and into the Acquiror Company, with the Acquiror Company being the surviving
corporation and being renamed Select Bancorp, Inc. This letter shall be referred
to as the “Post-Merger Side Letter.” Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Acquired Company
Securities Purchase Agreement and the Certificate of Designation.

 

As a result of the Merger Transaction, the Acquiror Company has assumed the
obligations and responsibilities of Acquired Company with respect to Treasury.
Specifically:

 

1.           Concurrently herewith, the Acquiror Company is issuing an
equivalent number of a new series of preferred shares (the “New Preferred
Shares”) in exchange for the Acquired Company’s Preferred Shares.

 

2.           Pursuant to Section 3.2(a)(i) of Annex C of the Acquired Company
Securities Purchase Agreement and effective as of the date hereof, Acquiror
Company hereby expressly assumes the due and punctual performance and observance
of each and every covenant, agreement, and condition of the Acquired Company
Securities Purchase Agreement and all ancillary documents to be performed and
observed by Acquired Company.

 

3.           In addition to the dividend obligations with respect to the New
Preferred Shares, the Acquiror Company agrees to pay on the next Dividend
Payment Date any accrued and unpaid dividends with respect to the Acquired
Company’s Preferred Shares that may have accrued with respect to the Dividend
Period in which the Merger Transaction is consummated, but that may remain
unpaid.

 

 

 

 



United States Department of the Treasury

Page 2



 



In connection with the foregoing, Acquiror Company is issuing certain new
documentation to Treasury to reflect the investment that Treasury initially made
in the Acquired Company, including the following (all section references below
are to the Acquired Company Securities Purchase Agreement, unless otherwise
provided):

 

1.          an officer’s certificate regarding a bring down of the
representations in Annex C to the Acquired Company Securities Purchase Agreement
as of the date hereof, with any exceptions to such representations noted on a
disclosure schedule attached hereto as Schedule B;

 

2.          evidence the Acquiror Company filed a Certificate of Designation in
connection with the New Preferred Shares issued to Treasury as outlined in
paragraph 4 below, per Section 1.3(d) of Annex C to the Acquired Company
Securities Purchase Agreement;

 

3.          a legal opinion regarding the valid issuance of the New Preferred
Shares;

 

4.          a certificate representing 7,645 New Preferred Shares issued by the
Acquiror Company to replace the Acquired Company’s Preferred Shares; and

 

5.          a copy of the articles of incorporation, as amended, and bylaws of
the Acquiror Company.

 

In consideration of the foregoing, and to effectuate the agreement of the
Acquiror Company set forth therein, the undersigned hereby agree as follows:

 

1.          Definitions. As of the date hereof, each reference in the Acquired
Company Securities Purchase Agreement to the “Company” shall mean the Acquiror
Company and each reference to the “Preferred Shares” shall mean the Senior
Non-Cumulative Perpetual Preferred Stock, Series A of the Acquiror Company
issued to the Secretary of the Treasury on the date hereof. All references in
the Securities Purchase Agreement to the “Closing Date” shall continue to mean
August 9, 2011.

 

2.          Binding Effect. The Acquired Company Securities Purchase Agreement
as so amended shall remain in full force and effect and shall be deemed binding
upon the parties thereto and hereto until further amended in accordance with its
terms.

 

3.          Integration. This Post-Merger Side Letter, the Acquired Company
Securities Purchase Agreement and the above-listed documentation constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.

 

4.          Counterparts. This Post-Merger Side Letter may be executed in
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

 

 

 



United States Department of the Treasury

Page 3



 

5.          Governing Law. This Post-Merger Side Letter shall be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such state.

 

[Remainder of this page intentionally left blank]

 

 

 

 

In witness whereof, this Post-Merger Side Letter has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

  SELECT BANCORP, INC. (f/k/a New Century Bancorp, Inc.),   the Acquiror Company
        By: /s/ William L. Hedgepeth II     Name: William L. Hedgepeth II  
Title: President and Chief Executive Officer         THE SECRETARY OF THE
TREASURY         By: /s/ Jessica A. Milano     Name: Jessica A. Milano   Title:
Deputy Assistant Secretary

  

 